Citation Nr: 0017944	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES
 
1.  Entitlement to an increased rating for bilateral varicose 
veins, rated 50 percent disabling prior to January 12, 1998.

2.  Entitlement to an increased rating for bilateral varicose 
veins, currently rated as 40 percent disabling for each lower 
extremity, from January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from September 
1942 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied entitlement to an 
increased rating for service-connected bilateral varicose 
veins, evaluated as 50 percent disabling.  

In a decision dated in April 28, 1997, the Board denied 
entitlement to an increased rating for service-connected 
bilateral varicose veins.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In February 1998, the 
Court issued an Order which vacated the April 1997 Board 
decision and remanded the case to the Board consistent with a 
Joint Motion for Remand.  

The Board remanded the case to the RO in July 1998 for 
additional development.  The requested development has been 
completed and the case has been returned to the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral varicose veins 
prior to January 12, 1998 were manifested by minor 
varicosities, slight pitting edema, slight stasis dermatitis, 
complaints of pain and discomfort, and some evidence of 
ulceration but without involvement of deep circulation.

3.  The service-connected bilateral varicose veins prior to 
January 12, 1998 did not result in more than severe 
disability.  

4.  The veteran's service-connected varicose veins since 
January 12, 1998 are manifested by dilated veins in the calf 
area and the popliteal area, less than one centimeter, trace 
edema, minimal pigmentary changes in the ankle and distal 
third of the legs, no ulceration, and complaints of pain and 
discomfort.

5.  The new regulations governing the rating of varicose 
veins, effective January 12, 1998, are more favorable to the 
veteran.

6.  The veteran's service-connected varicose veins do not 
present an exceptional or unusual disability picture rendering 
impractical the application of the regular schedular standards 
that would have warranted referral of the case to the Director 
of the Compensation and Pension Service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bilateral varicose veins prior to January 12, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Codes 7120 (1997).  

2.  The criteria for a rating in excess of 40 percent each for 
bilateral varicose veins from January 12, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 7120 (1999).  

3.  Changes made to the schedular criteria for evaluating the 
cardiovascular system are more beneficial to the veteran's 
claim for an increased rating for varicose veins.  62 Fed. 
Reg. 65207-65224 (1997); 38 C.F.R. § 4.104 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOGCPREC 3-2000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records shows that the 
veteran entered service with moderate varicose veins of the 
left leg.  During service, he underwent ligation and 
injection procedures of both legs.  On separation the veteran 
had bilateral, moderate varicose veins below the knees, both 
anterior and posterior, which were symptomatic.  He also had 
bilateral saphenous ligation scars.  

Service connection was granted for bilateral varicose veins, 
considered 10 percent disabling, in a July 1948 rating 
decision.  Evidence of record at the time of the rating 
decision included a May 1948 private medical statement from 
S. M. Richardson, Jr., M.D., of Minden, Louisiana, and the 
report of a VA medical examination conducted in July 1948.

In April 1957, the veteran requested an increased rating for 
his service-connected varicose vein disability.  The veteran 
claimed that his disability had become worse, and he 
submitted a private medical statement from C. M. Baker, M.D., 
of Minden, Louisiana.  Dr. Baker reported that the veteran 
had enlarged veins, grade 3 and 4 behind the knees, on the 
front and back of the calves of the legs and around the 
ankles.  Dr. Baker diagnosed varicose veins of both legs, and 
indicated a poor prognosis, noting that the veteran's 
condition could be helped by a stripping operation.

The veteran was afforded a VA examination in May 1957, at 
which time he was diagnosed with moderate varicose veins, 
right lower extremity with marked telangiectasis in the 
region of the foot.  The examiner also diagnosed mild 
varicose veins of the left lower extremity, with 
telangiectasis in the region of the foot and with scars 
resulting from surgery.  In a rating decision of May 1957, 
the RO confirmed and continued the veteran's 10 percent 
disability evaluation.

In September 1965, the veteran requested an increased rating 
for his service-connected disability.  In connection with his 
claim, the veteran submitted a private medical statement from 
Dr. Richardson who diagnosed the veteran with varicose veins, 
symptomatic, and indicated as a prognosis that the condition 
would become worse.  The veteran was afforded a VA 
examination in October 1965.  The examiner diagnosed varicose 
veins, moderate, symptomatic, with the branches of the long 
saphenous below the right knee; varicosity, left lesser 
saphenous, moderately large, symptomatic, with minor branches 
of the long saphenous below the knee on the left; moderate 
telangiectasis, both ankles; and surgical scars, old, well-
healed, multiple.

In a November 1965 rating decision, the RO increased the 
disability rating for the veteran's service-connected 
bilateral varicose vein disability, to 20 percent.

The claims folder contains a private medical report dated in 
June 1968 from Dr. Richardson, which noted that the veteran's 
varicose veins were stripped three years before, and had 
become much worse in the past six months.  The veteran 
complained of pain in the legs on exertion and on sitting, 
with swelling of the feet.  Dr. Richardson diagnosed severe 
recurrent varicose veins, symptomatic, and indicated that the 
prognosis was poor.  The veteran was afforded a VA 
examination in July 1968, at which time he was diagnosed with 
varicose veins, moderately severe, both lower extremities 
associated with edema, and stasis dermatitis without 
ulceration.  In an August 1968 rating decision, the RO 
increased to 30 percent the disability rating for the 
veteran's service-connected bilateral varicose veins.

The veteran appealed the above rating decision, and submitted 
a private medical statement dated in September 1968 from Dr. 
Richardson, in which it was reported that the veteran's deep 
circulation was definitely involved.  Subsequently, the Board 
increased to 50 percent the disability rating for the 
veteran's varicose veins, pursuant to a December 1968 
decision.  The Board's decision was implemented in a January 
1969 rating decision.

The veteran filed his most recent claim for an increased 
rating in August 1993.  In his written statement, the veteran 
detailed his physical complaints, noting that for the past 
eight years he had had much trouble with his varicose veins.

The claims folder contains a letter to the RO dated in 
October 1993 from Carl H. Hines, M.D., of Minden, Louisiana.  
In his letter, Dr. Hines noted that he last examined the 
veteran in September 1993, and he had reviewed the veteran's 
past medical history.  Dr. Hines reported that the veteran 
had his veins stripped in 1960, 1965, 1970, and 1979.

Dr. Hines indicated that he had been treating the veteran 
since 1981, and claims that since that time the condition had 
become increasingly worse.  Dr. Hines reported that the 
veteran's bilateral varicose veins hurt to the degree that he 
was unable to walk around the block without his legs hurting, 
and he was unable to stand for any length of time without 
pain.  Dr. Hines indicated that the veteran's feet fell 
asleep and became numb, and his feet swelled.  Dr. Hines 
noted that the veteran wore firm support stockings in the 
attempt to minimize the symptoms.  Dr. Hines added that the 
veteran had a mandate from his cardiologist to walk on a 
regular basis, and the varicose vein condition made that very 
difficult to achieve.  Dr. Hines reported that on 
examination, the veteran had multiple postoperative scars 
that were well-healed bilaterally, and multiple sacculations 
both laterally and medially on both legs with spidering and 
telangiectasia throughout both ankles. The veteran had one to 
two-plus pitting edema with dryness of the distal half of his 
leg with purple discoloration of his leg in that area.

In October 1993, the veteran was afforded a VA examination 
for diseases of the arteries/veins. The examiner noted the 
veteran's medical history, stating that the veteran had 
several injections of varicosities, and had four vein 
strippings.  The examiner reported that the veteran never had 
actual varicose ulcers.  The examiner noted that the veteran 
wore elastic stockings to prevent swelling of the feet and 
legs and to relieve deep throbbing pain which occurred if he 
did not wear the stockings.

The examiner reported the veteran's subjective complaints of 
pain in the lower extremities if he did not wear his 
stockings.  The veteran described his pain as being deep in 
nature, which occurred if he stood for any length of time, 
particularly if he was not using the elastic stockings.  The 
veteran reported no nocturnal cramps and had no history of 
varicose ulcer.  On objective examination, the examiner 
reported that the veteran had some dilated veins around both 
ankles and the dorsum of both feet.  There was some slight 
pitting edema, and some minor varicosities in the popliteal 
space on both lower extremities. There was some evidence of 
slight stasis dermatitis around the ankles, and no evidence 
of healed or active lower extremity ulceration.  The examiner 
found arterial pulsations within normal limits and found that 
the temperature of the skin was normal.  The examiner noted 
paresthesia, a history of deep pain of both lower extremities 
after a period of more than a few minutes of standing, 
particularly if elastic stockings were not worn.  The 
examiner also reported that the veteran had swelling of his 
ankles associated with numbness and a feeling of discomfort.  
The examiner diagnosed from the record, bilateral varicose 
veins, postoperative vein stripping times four, with several 
varicose vein injections in the past years.  Color 
photographs were made in conjunction with the examination.

In January 1994, the veteran was afforded a second VA 
examination conducted by the same physician.  The examiner 
indicated that the veteran had been previously examined in 
October 1993, and there had been no change in his history.  
There was a slight change in subjective complaints, with the 
additional complaint that the veteran continued to have pain, 
which had increased because his support stockings were not 
quite tight enough after being used for a period of time.  
Regarding objective findings, the examiner noted that there 
was no change except that the two tourniquet tests performed 
indicated that deep vein circulation was adequate and by 
history, the veteran stated that the tighter his support 
stockings were, the less pain he had and the lack of support 
stockings caused him severe lower extremity pain.

The examiner noted that the skin showed evidence of slight 
stasis dermatitis, and skin temperature was normal.  Related 
to paresthesia, the examiner noted a history of pain in the 
extremities if he stood, which was particularly severe if he 
did not have adequate and tight support stockings.  The 
veteran also felt a numbness in his toes and feet.  The 
examiner rendered a diagnosis from the records, bilateral 
varicose veins status post vein stripping times four, with a 
history of several vein injections in the past years.  The 
examiner also diagnosed residual minor varicosities and 
popliteal space bilaterally with several minor dilatations of 
the small veins in the area of the ankles bilaterally.  The 
examiner diagnosed adequate deep vein circulation indicated 
by the tourniquet test.  The examiner noted that the 
conclusive evidence of adequacy of deep vein circulation was 
obtained from a history of pain being relieved by tight 
compression of superficial veins and pain returning when 
tight superficial compression was not present.  The examiner 
noted that if deep vein circulation was inadequate, pain 
would be increased by tight superficial vein compression, and 
the pain would not be relieved by tight compression.

Pursuant to a February 1994 rating decision, the RO denied an 
increased rating for the veteran's service-connected 
bilateral varicose veins.  In the rating decision, the RO 
explained that since there was no involvement of the deep 
circulation and no ulceration, the current 50 percent 
evaluation was appropriate and was confirmed and continued.

In July 1994, the veteran submitted private medical records 
dated from March 1994 from Dr. Hines, which included the 
report of a Doppler venous examination conducted in March 
1994 and interpreted by Rod M. Yeager, M.D., of Shreveport, 
Louisiana.  The handwritten notes made in conjunction with 
the examination referenced the veteran's history of chronic 
venous problems and his past surgical history.  It was noted 
that the veteran had obvious signs of chronic venous disease, 
and had numerous phlebitic vessels.  There were ulcers 
healing on the medial sides of both ankles, and also behind 
the left knee.  It was noted that the veteran wore hose 
regularly, and complained of pain, erythema, and itching when 
erect for any time.

In the accompanying interpretation report, Dr. Yeager noted 
that the veteran had spontaneous phasic flow with good 
augmentation of flow with distal pressure in both common 
femorals, superficial femorals, popliteals, and the left 
greater saphenous vein at the sapheno-femoral junction.  Flow 
augmented well with distal pressure in these veins and the 
veins compressed easily.  There was no spontaneous or phasic 
flow noted in either posterior tibial vein or either anterior 
tibial vein or the saphenous veins at the ankles, but flow 
augmented well with distal pressure in these veins and the 
veins compressed easily.  Reflux with proximal augmentation 
was noted in all veins examined except for the left anterior 
tibial.  No actual thrombus was identified.  In summary, Dr. 
Yeager reported that the veteran had venous valvular 
insufficiency involving the veins of both lower extremities, 
and no actual thrombus was identified in the study.  Dr. 
Yeager noted that there was a large varix behind the left 
knee.

In an undated note that accompanied the above Doppler 
examination report, Dr. Hines referenced the blood flow 
study, noting that there was no spontaneous or phasic flow in 
either posterior tibial vein nor either anterior tibial vein, 
nor the saphenous veins at the ankles.  Dr. Hines said that 
the veteran had venous valvular insufficiency involving the 
veins of both lower extremities.

In a VA Form 9 (substantive appeal) submitted by the veteran 
in July 1994, he claimed that his service-connected 
disability adversely affected his upper legs, and the deep 
circulation had become worse, causing discoloration, 
stiffness, and pain from his hips down.

In a rating decision of August 1994, entitlement to an 
increased rating again was denied.  In August 1994, the 
veteran submitted a written contention, with a private 
medical statement dated in September 1968 from Dr. 
Richardson.  After a review of the document, the RO found 
that it was a typewritten copy of a statement submitted by 
the veteran in 1968, which was considered at that time. 

On initial review of the veteran's claim in April 1997, the 
Board denied an increased rating for bilateral varicose 
veins.  The veteran appealed to the Court which vacated and 
remanded the decision to the Board in February 1998 with 
instructions that the veteran be considered for a higher 
evaluation under regulations pertaining to the rating 
schedule for varicose veins which changed and became 
effective on January 12, 1998.  

In July 1998, the Board remanded the case to the RO to 
readjudicate the veteran's claim under either the old or new 
criteria, whichever was more favorable to the veteran.  The 
Board also noted that because private medical statements and 
test results from Drs. Hines and Yeager appeared to conflict 
substantially with the results of VA examinations in 1993 and 
1994, the RO should obtain any additional medical records 
from these providers and schedule the veteran for another VA 
examination.  

In August 1998, a letter was received from Dr. Hines stating 
that the veteran had had "very poor deep venous circulation 
as evidenced by the Doppler studies he had in 1994."  Dr. 
Hines added that Dr. Yeager was the expert on this problem 
and his reports quoted his Doppler results.  

In March 1999, the veteran was provided a VA arteries and 
veins examination.  The claims file was reviewed.  The 
veteran described his history of treatment which in addition 
to surgery included the use of elastic stockings.  The 
veteran stated that he had sores around his ankles off and 
on, but he did not remember when the last one was, but it was 
apparently "quite a while."  The examiner indicated that 
the veteran did not describe Unna boots or other types of 
treatment for stasis ulcers of the ankles.  The veteran 
complained of a good bit of pain, aching, and a feeling of 
tiredness in the lower extremities, especially on standing or 
walking.  The veteran also complained of burning sensation 
and stinging in the feet which the examiner noted was more 
consistent with diabetic polyneuropathy than with the 
symptoms due to the varicose veins.  On physical examination, 
there were some dilated veins mainly in the calf area and the 
popliteal area in the left.  There were essentially no 
visible dilated veins in the thigh region with the exception 
of just above the knee on the left medially.  There was a 
trace of edema in the ankles bilaterally.  There were some 
minimal pigmentary changes in the ankle and distal third of 
the legs.  There were no conglomerate large gatherings of 
varicose veins.  Varicose veins were always less than one 
centimeter in diameter.  Varicose veins occurred in the left 
leg mainly in the greater saphenous.  On the right leg the 
varicose veins were minimal in the greater saphenous systems, 
but were present in the lesser saphenous system.  Tourniquet 
tests revealed that the veins promptly emptied on assuming a 
lying position.  Drainage from the superficial veins into the 
deep venous system was considered to be prompt and normal.  
Application of the tourniquet to the upper thighs in a supine 
position and then assuming a standing position revealed a 
questionable incompetent communicating valve in the distal 
left thigh.  Application of the tourniquet to the distal 
thigh and below the knees revealed communicating vein 
incompetency in both legs.  Application of the tourniquet to 
the upper thighs bilaterally with the veteran in the lying 
position and then assuming a standing position or walking in 
place revealed no increase in the size or magnitude of the 
varicosities and this suggested that the deep venous system 
was patent.  Reference was made to Doppler studies performed 
in February 1999 at which time no vasculopathy was present on 
the peripheral vascular Doppler studies.  Venous studies 
suggested incompetent valves on the left.  There was a 
suggestion of possible previous deep venous thrombosis.  The 
incompetency of the deep venous system bilaterally was not 
clinically apparent to the examiner.  The diagnoses were 
varicose veins, both lower extremities, trace edema, mild 
pigmentation and no ulcers.  Photographs were taken showing 
the veteran's lower extremities, and which appear on 
examination by the Board to be consistent with this 
evaluation.  

In May 1999, the RO reevaluated the veteran's disability and 
rated his varicose veins 40 percent disabling for each leg 
under the new criteria, effective January 12, 1998, the 
effective date of the new regulations.  This resulted in a 
combined rating for his varicose veins of 70 percent.  Also 
in May 1999, the RO received a response to a request for 
medical records of Dr. Yeager who indicated that there were 
no records of treatment for the veteran.  

In June 1999, the veteran wrote the RO and indicated that 
there were no more records obtainable from Dr. Yeager as he 
had been seen by him only once.  Included with this 
correspondence were records of his treatment from February 
1997 to May 1999 from P. Rozeman, M.D.  These records show 
treatment primarily for his heart condition, and examination 
of the extremities was normal except for a trace of edema 
noted on 2 occasions.  

Applicable Law and Regulations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his varicose 
veins have increased in severity is plausible.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (1999).

Analysis

The veteran's bilateral varicose veins are currently rated 
under Diagnostic Code 7120 for varicose veins, rated 50 
percent disabling bilaterally prior to January 12, 1998, and 
40 percent disabling for each side from January 12, 1998.  38 
C.F.R. § 4.104, Diagnostic Code 7120.  During the course of 
this appeal, by regulatory amendment effective January 12, 
1998, substantive changes were made to the respective 
schedular criteria for evaluating the cardiovascular system, 
including varicose veins, as set forth in 38 C.F.R. § 4.104 
(1998).  See 62 Fed. Reg. 65207-65224 (1997).  Where the law 
and regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991)

Under the provisions of Diagnostic Code 7120 in effect prior 
to January 12, 1998, a 50 percent evaluation is assigned for 
severe bilateral involvement where the disorder involves the 
superficial veins above and below the knee, with involvement 
of the long saphenous vein ranging over two centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, and no involvement of deep 
circulation.  The disorder is considered pronounced, 
warranting a 60 percent rating for bilateral involvement, if 
it is manifested by the findings for a severe rating with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  38 C.F.R. § 4.104 (1997).

Prior to January 12, 1998, the veteran was rated 50 percent 
disabled for bilateral varicose veins.  In order for the 
veteran's bilateral service-connected varicose veins to be 
ratable at 60 percent, the next higher and maximum rating, 
under the criteria of Diagnostic Code 7120 which were in 
effect prior to January 12, 1998, the clinical evidence has 
to demonstrate pronounced bilateral varicose veins.  
Specifically, the evidence has to show manifestations of the 
findings for a severe rating with secondary involvement of 
the deep circulation with ulceration and pigmentation.  While 
there is some conflicting evidence of ulceration in the 
claims file, and evidence of stasis dermatitis, entitlement 
to a higher evaluation is dependent on the presence of 
secondary involvement of the deep circulation and the veteran 
has specifically claimed entitlement to a higher evaluation 
on this basis.  In support of this contention he has 
submitted a copy of a medical statement dated in September 
1968 from Dr. Richardson.  This statement diagnosed severe, 
symptomatic, varicose veins of both legs and noted that deep 
circulation was definitely involved.  The Board finds this 
statement, made over 30 years ago, to be nonprobative of the 
veteran's current condition.  Even assuming that this 
assessment was more recent, it is a bare statement 
unsupported by any testing of the veteran's condition.  The 
veteran has also submitted a letter from Dr. Hines in August 
1998 stating that the veteran had "very poor deep venous 
circulation as evidenced by the Doppler studies he had in 
1994."  However, Dr. Hines added that Dr. Yeager, who 
conducted the studies in 1994, was the expert on this 
problem.  As with the 1968 letter from Dr. Richardson, this 
is a bare conclusion.  Although it purports to rely on the 
effects of Doppler testing, Dr. Hines actually yields such 
evaluation to Dr. Yeager who by his own admission is the 
"expert."  It is therefore no better than Dr. Yeager's 
original assessment.  An actual review of Dr. Yeager's report 
on the veteran's Doppler studies, dated in March 1994, fails 
to show any involvement of the deep circulation, only 
"venous valvular insufficiency involving the veins of both 
lower extremities."  

In contrast with the statements of Drs. Richardson and Hines 
noted above, the examiner in the January 1994 VA examination 
diagnosed adequate deep vein circulation and provided a 
detailed explanation of his testing by the tourniquet test.  
The examiner noted that the conclusive evidence of adequacy 
of deep vein circulation was obtained from a history of pain 
being relieved by tight compression of superficial veins and 
pain returning when tight superficial compression was not 
present.  He added that if deep vein circulation was 
inadequate, pain would be increased by tight superficial vein 
compression, and the pain would not be relieved by tight 
compression.  Because it is more complete, the January 1994 
VA examination which concluded that deep circulation was not 
involved in the veteran's varicose veins is the most 
probative evidence of his condition.  Without evidence of 
involvement of the deep circulation, the veteran's bilateral 
varicose veins are not ratable at 60 percent or more under 
the criteria of Diagnostic Code 7120 in effect prior to 
January 12, 1998.

Under the revised rating criteria for varicose veins that 
became effective January 12, 1998, a 40 percent evaluation is 
assigned when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned when there 
is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation is assigned when there is massive board-
like edema with constant pain at rest.  These evaluations are 
for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is evaluated separately 
and combined (under § 4.25) using the bilateral factor (§ 
4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 
7120, in effect January 12, 1998.

Since January 12, 1998, the veteran has been rated 40 percent 
disabled for each extremity.  To be ratable as 60 percent or 
more under the new criteria, the veteran's varicose veins 
would have to show persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  While there is evidence of edema, described in 
the March 1999 VA examination as a "trace" of edema, it is 
unclear whether this is "persistent" as required for the 
higher evaluation.  Dr. Rozeman's records, although 
reflecting treatment primarily for heart disease, show trace 
edema on only two of the many occasions of examination of the 
extremities, indicating that edema is not persistent.  In any 
event, there is no evidence of induration.  There were some 
minimal pigmentary changes in the ankle and distal third of 
the legs but no evidence of ulceration.  Even assuming the 
presence of the other criteria, without evidence of 
ulceration, the veteran's varicose veins are not ratable at 
60 percent or more under the criteria in effect on and 
subsequent to January 12, 1998.

The Board notes that because the new criteria allows for a 
separate rating for each extremity, rather than a single 
rating for bilateral varicose veins, the new regulations are 
more favorable to the veteran.  However, because Congress has 
not provided otherwise, the Board may not apply the new 
regulations prior to their effective date.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a) (The effective date of an 
increase is fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).  See also Landgraf v. USI Film 
Products, 511 U.S. 244, 280 (1994) (Unless clearly provided 
otherwise, newly enacted laws are presumed to operate 
prospectively only); Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

The preponderance of the evidence of record is against a 
disability rating in excess of 50 percent for the veteran's 
service-connected bilateral varicose veins, prior to January 
12, 1998, and against a disability rating in excess of 40 
percent for each extremity, from January 12, 1998.  Because 
the evidence for and against a higher evaluation is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
See VAOPGCPREC 06-96.  In this case, entitlement to an 
extraschedular evaluation was alleged in a May 2000 brief to 
the Board.  As such, the RO has neither considered 
entitlement to an extraschedular evaluation or provided the 
veteran with the criteria referable to assignment of 
extraschedular evaluations.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board notes first that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
certain manifestations of impairment to the legs from 
varicose veins but the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any periods of 
hospitalization for his varicose veins since some vein 
stripping was performed, most recently in 1979.  Moreover, 
the Board notes that there is no evidence in the claims file 
to suggest that marked interference with employment is the 
result of service-connected varicose veins.  Accordingly, the 
Board concludes that remand to the RO for consideration of 
referral for an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) (1) is not warranted by the medical evidence in 
this case.  See VAOPGCPREC 06-96 (question of extraschedular 
entitlement under section 3.321(b)(1) is part of the same 
"matter" as a general claim for an increased disability 
rating and the Board, therefore, may consider the question of 
extraschedular entitlement where the RO did not address that 
question); see also Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Unemployability

Finally, the appellant, in an October 1999 application, has 
claimed entitlement to a total disability rating for 
compensation on the basis of individual unemployability.  The 
Board notes that the issue of entitlement to TDIU under 
4.16(a) was the subject of a December 1999 rating decision 
for which the veteran initiated an appeal by filing a notice 
of disagreement, but which as yet has not been perfected with 
the filing of a substantive appeal. 

Under 38 C.F.R. § 4.16(a), a rating board may assign a total 
disability rating based on individual unemployability for 
compensation purposes, without referral to any other 
official, if the claimant has one service-connected 
disability rated at least 60-percent disabling or, in cases 
of multiple service-connected disabilities, one disability 
rated at least 40-percent disabling and a combined rating of 
at least 70-percent, and is unable to secure or follow a 
substantially gainful occupation as the result of such 
disability or disabilities.  Under 38 C.F.R. § 4.16(b), if a 
claimant's service-connected disabilities do not meet the 
percentage requirements of section 4.16(a), but the claimant 
is unable to secure and follow a substantially gainful 
occupation by reason of such service-connected disability, 
the rating board must submit the case to the Director of VA's 
Compensation and Pension Service for consideration of 
entitlement to a TDIU rating. 

The Board has jurisdiction to consider entitlement to a total 
disability rating based on TDIU under 4.16(b) when that issue 
is raised, either by assertion or reasonably indicated by the 
evidence, even though the RO did not expressly address the 
issue.  See VAOPGCPREC 6-96; Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  However, the question of a TDIU entitlement may be 
considered a component of an appealed increased rating claim 
only if the TDIU claim is based solely upon the disability or 
disabilities which are the subject of the increased rating 
claim.  VAOPGCPREC 6-96.

In this case, the veteran is service connected only for his 
varicose veins, rated 50 percent disabling prior to January 
12, 1998, and thereafter at 40 percent disabling for each 
extremity for a combined rating of 70 percent.  There are no 
other service-connected disabilities.  Because his claim for 
an increased rating for his single service-connected 
disability is before the Board, and he has claimed that he is 
unemployable, the Board has jurisdiction to determine in the 
first instance (without referral to the RO) that he is not 
unemployable.  However, the Board's review is limited to 
consideration under 38 C.F.R. § 4.16(b) and the question of 
whether he is unemployable such that his case would warrant 
referral to the Director of VA's Compensation and Pension 
Service.  Because the veteran meets the requirements for 
consideration under 4.16(a) as of January 12, 1998, he is 
thereafter precluded from consideration under 4.16(b), since 
not meeting the percentage requirements under 4.16(a) is a 
prerequisite for referral.  

Prior to January 12, 1998, the evidence does not show that 
the veteran was unemployable solely as a result of his 
service-connected disability.  The only argument made in 
support of this claim is that he has significant limitations 
in walking and standing due to his service-connected varicose 
veins.  However, the medical evidence clearly shows that he 
is significantly disabled by his nonservice connected 
disabilities, which include unstable angina pectoris, 
coronary arthrosclerosis, diabetes mellitus and hypertension.  
His only limitation from his service-connected varicose veins 
appears to be in is ability to tolerate standing and walking, 
limitations which would not preclude a more sedentary 
occupation.  A review of the claims file and the veteran's 
October 1999 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, shows that 
the veteran has been rated at the same level of disability 
for his varicose veins since 1968, however he continued to 
work as a railroad engineer until 1981.  Significantly, the 
medical evidence of record does not include any physician's 
opinion that he is unemployable due solely to his service-
connected disability, and prior to the claim received in 
October 1999, the veteran himself did not assert that he was 
unemployable solely because of his varicose veins.  The Board 
finds that the veteran's service-connected varicose veins did 
not render the veteran unemployable prior to January 12, 
1998, and it is further concluded that there is no prejudice 
to the veteran in failing to remand this for the RO to 
consider referral to the appropriate authority for 
extraschedular consideration.  


ORDER

An increased rating for bilateral varicose veins is denied.  




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

